          Case 1:21-mj-00090-ZMF Document 6 Filed 01/19/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

 v.                                                        MAGISTRATE NO. 21-mj-90 (ZMF)

 GINA MICHELLE BISIGNANO,
        Defendant.




                                     TRANSPORT ORDER

       Having considered the United States’ Motion, communicated via e-mail, to have the

defendant Gina Michelle Bisignano transported from the Central District of California to the

District of Columbia for further proceedings on the Complaint filed against her, it is hereby

ORDERED

        That the United States Marshals Service transport the defendant forthwith from the

Central District of California to the District of Columbia for further proceedings in this matter.



       DATE: January 19th, 2021

                                                      __________________________
                                                      BERYL A. HOWELL
                                                      Chief Judge




                                                 1
